             Case 2:18-cr-00080-JAM Document 92 Filed 10/05/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   CASE NO. 2:18-CR-00080-JAM
12                                  Plaintiff,   REQUEST TO CONTINUE SENTENCING;
                                                 [PROPOSED] ORDER
13                           v.
                                                 DATE: October 6, 2020
14   JONATHAN LOPEZ CASTANEDA,                   TIME: 9:15 a.m.
                                                 COURT: Hon. John A. Mendez
15                                  Defendant.
16

17               REQUEST TO CONTINUE JUDGMENT AND SENTENCING

18         By previous order, this matter was set for judgment and sentencing on October 6,

19 2020. The defendant now moves to continue the judgment and sentencing until December

20 15, 2020, such that an in-person judgment and sentencing hearing can be held. The

21 United States does not oppose the continuance request. The United States and the

22 assigned probation officer are available on December 15.

23

24   Dated: October 2, 2020                          MCGREGOR W. SCOTT
                                                     United States Attorney
25

26                                                   /s/ JUSTIN L. LEE
                                                     JUSTIN L. LEE
27                                                   Assistant United States Attorney
28

      REQUEST TO CONTINUE SENTENCING HEARING     1
               Case 2:18-cr-00080-JAM Document 92 Filed 10/05/20 Page 2 of 2


1    Dated: October 2, 2020                           /s/ MARK REICHEL
                                                      MARK REICHEL
2                                                     Counsel for Defendant
                                                      Jonathan Castaneda
3

4

5
                                               ORDER
6
             Based on the request of the parties, Judgment and Sentencing in this matter shall
7
     be reset for December 15, 2020, at 9:15 a.m. IT IS SO ORDERED this 2nd day of October,
8
     2020.
9

10                                              /s/ John A. Mendez
                                                THE HONORABLE JOHN A. MENDEZ
11                                              UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      REQUEST TO CONTINUE SENTENCING HEARING      2
